Exhibit 10.20

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made and entered as of
the 10th day of April, 2014 by and among (i) Hudson Valley Bank, N.A.
(hereinafter referred to as “Bank”), a National Banking Association and a wholly
owned subsidiary of Hudson Valley Holding Corp (hereinafter referred to as
“Company”), and Michael E. Finn (hereinafter referred to as “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is currently serving as Executive Vice President & Chief
Risk Officer of the Bank, and as such is a key executive officer whose continued
dedication, availability, advice and counsel to both the Bank and the Company is
deemed important to (i) the Board of Directors of the Company (the “Board”),
(ii) the Bank, and (iii) the Company shareholders; and

WHEREAS, the Board has determined that it is in the best interests of the Bank,
the Company and the Company shareholders to enter into this Agreement with the
Executive in order to assure that the Bank and the Company will have the
continued dedication of the Executive, notwithstanding the possibility, threat
or occurrence of a Change in Control (as defined herein). The Board believes it
is imperative to reinforce and encourage the continued attention and dedication
of the Executive to the Executive’s assigned duties without distraction in the
face of potentially disruptive circumstances arising from the possibility of a
Change in Control of the Company and/or the Bank, although no such Change in
Control is now contemplated; and

WHEREAS, in order to provide the Executive with compensation and benefits
arrangements that are competitive with those of other corporations upon a Change
in Control, the Board has caused the Company and the Bank to enter into this
Agreement; and

WHEREAS, the Board has approved and authorized the execution of this Agreement
by the Company and the Bank with the Executive.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Company, the Bank and the Executive hereby
agree as follows:

1. Definitions.

The following definitions shall apply to this Agreement:

(a) “Annual Incentive Award” shall mean the Executive’s targeted annual cash
incentive award payable under the Hudson Valley Holding Corp. Annual Incentive
Plan (or any comparable award under any predecessor or successor plan).

(b) “Base Salary” shall mean the Executive’s base salary as in effect
immediately prior to the date of the Executive’s termination of employment with
the Bank and/or the Company.

(c) “Cause” or “For Cause” shall mean the Executive’s conviction of a felony,
breach of a fiduciary duty involving personal profit to the Executive or
intentional failure to perform stated duties reasonably associated with the
Executive’s position; provided, however, an intentional failure to perform
stated duties shall not constitute Cause unless and until the Board provides the
Executive with written notice setting forth the specific duties that, in the
Board’s view, the Executive has failed to perform and the Executive is provided
a period of thirty (30) days to cure such specific failure(s) to the reasonable
satisfaction of the Board.

(d) “Change in Control” means:

(1) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition pursuant to a transaction that
complies with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C) outlined below;

(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;



--------------------------------------------------------------------------------

(3) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination;

(4) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

(5) Any event that would be described in this definition of Change in Control if
the term “Bank” were substituted for the term “Company” therein.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Disability” shall mean circumstances that qualify Executive for long-term
disability benefits under the Bank’s Long-Term Disability Plan as in effect
immediately prior to the Change in Control.

(g) “Effective Date of Termination” shall mean the date on which the Executive’s
employment terminates in a circumstance in which Section 3 provides for
Severance Benefits (as defined in Section 3(a) hereof).



--------------------------------------------------------------------------------

(h) “Good Reason” shall mean any of the following occurring without Executive’s
consent:

(1) the assignment to the Executive of duties materially inconsistent with the
Executive’s position (including status, offices, title and reporting
requirements), or a material diminution in Executive’s position, authority,
duties or responsibilities from those which Executive held immediately prior to
the commencement of the Protection Period (as defined below);

(2) requiring Executive to be based at any office which is a material change
from the geographic location of the office at which Executive was employed
immediately prior to the Change in Control; provided, however, that any such
relocation request shall not be considered a material change if such relocation
is within a thirty (30) mile radius of the office at which Executive was based
immediately prior to the commencement of the Protection Period;

(3); a material diminution in Executive’s annual Base Salary or awards due
Executive under the Incentive Plans (as hereinafter defined), or

(4) any other action or inaction that constitutes a material breach by the Bank
or the Company of any agreement, including this Agreement, pursuant to which
Executive performs services for the Bank or the Company.

Upon the occurrence of any event described above, the Executive shall have the
right to elect to terminate his employment under this Agreement by resignation
upon not less than thirty (30) days prior written notice to the Bank or the
Company, which notice must be given by the Executive within ninety (90) days
after the initial event giving rise to said right to elect to terminate his
employment. Notwithstanding the preceding sentence, in the event of a continuing
breach of this Agreement by the Bank or the Company, the Executive, after giving
due notice within the prescribed time frame of an initial event specified above,
shall not waive any of his rights solely under this Agreement by virtue of the
fact that Executive has submitted his resignation but has remained in the
employment of the Bank or the Company and is engaged in good faith discussions
to resolve any occurrence of an event described above. The Bank or the Company
shall have at least thirty (30) days to remedy any condition set forth above,
provided, however, that the Bank or the Company shall be entitled to waive such
period and make an immediate payment hereunder.

(i) “Incentive Plans” or “Incentive Plan” shall mean individually and
collectively the Hudson Valley Holding Corp. Long Term Incentive Plan, and the
Hudson Valley Holding Corp. Annual Incentive Plan.

2. Term of Agreement.

(a) The term of this Agreement shall begin as of the date first written above
and shall continue for twenty-four (24) full calendar months hereafter.
Commencing on the first



--------------------------------------------------------------------------------

anniversary of the effective date of the Agreement (the “Anniversary Date”) and
continuing on each Anniversary Date thereafter, the term of this Agreement shall
be extended for an additional year such that the remaining term shall again be
twenty-four (24) months, until such time as the Board or the Executive elects
not to extend the term of the Agreement by giving written notice to the other
party at least sixty (60) days prior to an Anniversary Date, in which case the
term of this Agreement shall be fixed and shall expire at the end of the then
current term.

Notwithstanding anything in this Agreement to the contrary, if (A) the
Executive’s employment is terminated by the Bank or the Company, (B) the date of
said termination is prior to the date on which the Protection Period commences,
and (C) it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose on
connection with or anticipation of a Change in Control, then for all purposes of
this Agreement, said termination shall be deemed to have occurred during the
Protection Period and the Executive shall be entitled to all of the Severance
Benefits described in Section 3(a) and 3(b) hereof.

(b) For purposes of this Agreement, the “Protection Period” means the period
commencing on the date on which a Change in Control occurs and ending on the
second anniversary of such date.

3. Obligations of Bank and Company Upon Termination During the Protection
Period.

(a) Right to Severance Benefits. The Executive shall be entitled to receive from
the Bank and/or the Company the severance benefits described in Section 3(b)
below (collectively, the “Severance Benefits”), if during the Protection Period,
either of the following shall occur:

(1) an involuntary termination of the Executive’s employment with the Bank
and/or the Company other than For Cause, Death or Disability;

(2) a voluntary termination of the Executive’s employment with the Bank and/or
the Company by an action taken by the Executive for Good Reason.

(b) Severance Benefits. In the event the Executive becomes entitled to receive
Severance Benefits, as provided in Section 3(a), the Bank and/or the Company
shall provide the Executive with the following Severance Benefits as follows
(but subject to the terms of Section 7 hereof):

(1) Salary and Annual Incentive Award. The Executive will receive the sum of
(1) the Executive’s Base Salary through the Effective Date of Termination,
(2) the product of (x) the Annual Incentive Award, and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Effective Date of Termination, and the denominator of which is 365 (the “Pro
Rata Bonus”), (3) the Executive’s pro-rata profit sharing contribution
calculated by using the higher of (i) the then current profit sharing
contribution provided to employees of the Bank, or (ii) the average profit
sharing contribution provided during the two (2) years prior to the Effective
Date of Termination, and (4) any accrued vacation pay and reimbursable business
expenses, in each case to the extent not theretofore paid. In addition, the



--------------------------------------------------------------------------------

Executive will receive (i) a lump sum cash payment equal to two (2) times the
Executive’s Base Salary as in effect immediately prior to the Effective Date of
Termination, and (ii) a lump sum cash payment equal to two (2) times the
Executive’s Annual Incentive Award. For purposes of this Section 3(b)(1), the
Annual Incentive Award shall be based on an assumed achievement of 100% of the
targeted performance goal(s) for such award. All sums due Executive under this
Section 3(b)(1) shall be paid within 30 days following the Effective Date of
Termination.

(2) Health and Welfare Benefits. The Bank shall, for a period of twenty-four
(24) months (the “Continuing Coverage Period”) following the Effective Date of
Termination, provide the Executive (and, as applicable, his dependents) with
continued benefits under the health care plans and life insurance plans (the
“Continuing Coverage Plans”) which are sponsored by the Bank and in which the
Executive is a participant as of the Effective Date of Termination. In each
case, the Executive shall be required to contribute the current active employee
premium for such coverage. To the extent that the terms of any of the Continuing
Coverage Plans are such that the actual participation of Executive cannot be
continued by reason of his not being an employee of the Bank, then Employer
shall provide the Executive with a lump sum payment in an amount which the Bank
determines, in the exercise of its reasonable discretion and in good faith, to
be fully sufficient to defray the cost (net of the required employee
contribution) to the Executive on an after-tax basis of participation in plans
which provide benefits that are materially the same as those benefits provided
by those Continuing Coverage Plans for the Continuing Coverage Period. The
amount, if any, due the Executive under the preceding sentence shall be paid
within 30 days following the Effective Date of Termination. For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for access to retiree health and life insurance benefits pursuant to
the retiree health and life insurance plans of the Bank as in effect as of the
Effective Date of Termination (or, if more favorable to the Executive, the plans
in effect at the end of the Continuing Coverage Period), the Executive shall be
considered to have remained employed (for purposes of both age and service
credit) for the Continuing Coverage Period, and to have retired on the last day
of such period.

(3) Certain Tax Provisions. Notwithstanding the foregoing provisions of this
Section 3 (b), no severance payments or benefits to be paid or provided to
Executive, if any, pursuant to this Agreement that are considered deferred
compensation not exempt under Section 409A of the Code will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A of the Code.

For purposes of this Agreement, any reference to “termination of service” or
“termination” or any similar term shall be construed to mean a “separation of
service” within the meaning of Section 409A of the Code. Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A of the Code pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A of the Code. To the extent required
by Section 409A of the Code, if any amount constituting non-exempt deferred
compensation under Section 409A of the Code is or becomes payable to Executive
at a time in which Executive is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation
Section 1.409A-1(i), solely as a result of Executive’s termination of employment
with the Company, payment of such amount shall be delayed until the first
business



--------------------------------------------------------------------------------

day after the six-month anniversary of the date of such termination of
employment. Whether or not Executive is a specified employee and whether or not
the payment is required to be delayed for such six-month period shall be
determined by Bank and/or Company in accordance with the provisions of Treasury
Regulation Section 1.409A-1(i).

To the extent any reimbursement or in-kind benefits provided to Executive
pursuant to this Agreement are subject to Section 409A of the Code, including
without limitation any health plan benefit subject to Section 409A of the Code,
then in accordance with Section 409A of the Code (i) the amount of the expenses
eligible for reimbursement or in-kind benefits provided during Executive’s
taxable year shall not affect the expense eligible for reimbursement or in-kind
benefits provided in any other taxable year; (ii) the reimbursement must be made
on or before the last day of the Executive’s taxable year following the taxable
year in which the expense was incurred; and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

4. Discharge For Cause During the Protection Period. If the Company or the Bank
terminates the Executive’s employment For Cause during the Protection Period,
the Executive shall be entitled to receive payment when due of any unpaid base
salary, awarded but unpaid cash bonus, and expense reimbursements; plus base
salary for any accrued but unused vacation days. In addition, Executive shall be
entitled to any rights and benefits under any retirement and non-retirement
employee benefit plans and programs (including deferred compensation programs)
and under any outstanding long-term incentives in accordance with the terms and
conditions of the relevant plan or program.

5. Resignation Without Good Reason During The Protection Period. During the
Protection Period, Executive shall not resign from employment without giving the
Bank or the Company at least thirty 30 days advance written notice unless
Executive has Good Reason to resign. The Bank or the Company may accept
Executive’s resignation effective on the date set forth in Executives notice or
any earlier date. If the Executive shall resign without Good Reason during the
Protection Period, the Executive shall be entitled to receive payment when due
of any unpaid base salary, awarded but unpaid cash bonus, and expense
reimbursements; plus base salary for any accrued but unused vacation days. In
addition, Executive shall be entitled to any rights and benefits under any
retirement and non-retirement employee benefit plans and programs (including
deferred compensation programs) and under any outstanding long-term incentives
in accordance with the terms and conditions of the relevant plan or program.

6. Death Or Disability During the Protection Period. If during the Protection
Period the Executive shall die or become disabled, the Executive shall be
entitled to receive the same compensation as outlined above in Section 4 titled
“Discharge For Cause During the Protection Period”, EXCEPT that, in addition,
Executive shall receive: (a) cash severance equal to one times Executive’s Base
Salary at the rate applicable as of the date of termination due to Executive’
death or Disability; and (b) a pro rata amount of Executive’s Annual Incentive
Award during the year of termination, based on the Executive’s targeted bonus
level.

7. Change in Control Best Payments Determination. In the event the Severance
Benefits as described in Section 3(b) of this Agreement which are paid to
Executive (i) constitute



--------------------------------------------------------------------------------

“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code, and (ii) but for this Section 7, would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code (the “Excise Tax”), then
notwithstanding the provisions of Section 3(b), the Company shall reduce the
Severance Benefits (the “Benefit Reduction”) due Executive by the amount
necessary to result in the Executive not being subject to the Excise Tax if such
reduction would result in the Executive’s “Net After-Tax Amount” attributable to
the Severance Benefits described in Section 3(b) being greater than it would be
if no Benefit Reduction was effected. For this purpose “Net After-Tax Amount”
shall mean the net amount of Severance Benefits Executive is entitled to receive
under this Agreement after giving effect to all Federal, state and local taxes
which would be applicable to such payments, including, but not limited to, the
Excise Tax. The determination of whether any such Benefit Reduction shall be
effected shall be made by a nationally recognized public accounting firm, law
firm or other qualified consultant mutually agreeable to by the Executive, the
Bank and the Company (the “Independent Advisor”) prior to the occurrence of the
Change in Control and such determination shall be binding on the Executive, Bank
and Company. The determination made as to the Benefit Reduction required
hereunder by the Independent Advisor shall be binding on the parties. The
Executive shall have the right to designate within a reasonable period which
Severance Benefits scheduled under this Agreement will be reduced; provided,
however, that if no direction is received from the Executive, Bank and Company
shall implement the Benefit Reduction under this Agreement in its sole
discretion.

In connection with making determinations under this Section 7, the Independent
Advisor shall take into account the value of any reasonable compensation for
services to be rendered by the Executive before or after the Change of Control,
including any non-competition provisions that may apply to the Executive and the
Bank and the Company shall cooperate in the valuation of any such services,
including any non-competition provisions. In addition, the Bank or the Company
shall pay all of the fees of the Independent Advisor for services performed by
the Independent Advisor as contemplated in this Section 7.

8. Executive’s Covenants. The Executive shall hold in a fiduciary capacity for
the benefit of the Bank or the Company all secret or confidential information,
knowledge or data relating to the Bank, the Company or any Subsidiary, and their
respective businesses, which information, knowledge or data shall have been
obtained by the Executive during the Executive’s employment by the Bank, the
Company or any Subsidiary and which information, knowledge or data shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Bank or the Company, the
Executive shall not, without the prior written consent of the Bank or the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
or any Subsidiary and those persons designated by the Bank or the Company. In no
event shall an asserted violation of the provisions of this Section 8 constitute
a basis for deferring or withholding any amounts otherwise payable to the
Executive under this Agreement.

9. Liability of Bank and Company: Regulatory Restrictions. The parties recognize
that the enforceability of employment contracts with banks are subject to some
uncertainty and that banks and their bank holding companies are subject to
regulatory restrictions that change from



--------------------------------------------------------------------------------

time to time. As a result, Executive may be prevented from obtaining or
enforcing any or all of his or her rights hereunder from Bank and/or Company.
Nothing herein shall require Bank, Company or a Subsidiary thereof to perform
any obligation hereunder if such performance is prohibited or limited by
applicable law or regulation, as determined in a proceeding or adjudication by a
court, tribunal, or regulatory agency having authority to so determine, which
determination is final and subject to no further appeals. The parties further
acknowledge and agree that it is the intent of this Agreement that it be
enforced to the fullest degree permitted by law and regulation.

10. Notices. All notices and other communications provided for by this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person or mailed by United States Certified Mail, return receipt requested,
postage prepaid, addressed as follows:

If to Executive:

Michael E. Finn, Executive Vice President & Chief Risk Officer

c/o Hudson Valley Bank

21 Scarsdale Road

Yonkers, New York 10707

If to Bank:

21 Scarsdale Road

Yonkers, New York 10707

Attention: Chief Human Resources Officer

If to Company:

21 Scarsdale Road

Yonkers, New York 10707

Attention: Chief Human Resources Officer

or to such other addresses any party may have furnished to the other in writing
in accordance with this Agreement.

11. Governing Law. The provisions of this Agreement shall be interpreted and
construed in accordance with, and enforcement may be made under, the laws of the
State of New York.

12. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Executive and his estate, but Executive may not assign
or pledge this Agreement or any rights arising under it, except to the extent
permitted under the terms of the benefit plans in which he participates. The
Company shall be required to cause this Agreement to be assigned to and assumed
by any successor to the business and/or the assets of the Company and/or Bank.
For purposes of clarity, this Agreement shall not be terminated by any Business
Combination; in the event of any Business Combination, the provisions of this
Agreement shall be binding upon the surviving entity, and such surviving entity
shall be treated as the Company hereunder.



--------------------------------------------------------------------------------

13. Severability. If any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by applicable law.

14. Entire Agreement; Amendment. This Agreement sets forth the entire Agreement
of the parties hereto and supersedes all prior agreements, understandings and
covenants with respect to the subject matter hereof. This Agreement may be
amended only by mutual agreement of the parties in writing.

15. Indemnification. To the fullest extent permitted by law, the Company will
indemnify Executive against any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, arising by reason of
Executive’s status as a director, officer, employee and/or agent of the Company
or the Bank during Executive’s employment (whether before or after the date of
this Agreement and/or the expiration of this Agreement). In addition, to the
extent permitted by law, the Company will advance or reimburse any expenses,
including reasonable attorney’s fees, Executive incurs in investigating and
defending any actual or threatened action, suit or proceeding for which
Executive may be entitled to indemnification under this Section 15. Executive
agrees to repay any expenses paid or reimbursed by the Company if it is
ultimately determined that Executive is not legally entitled to be indemnified
by the Company. If the Company’s ability to make any payment contemplated by
this Section 15 depends on an investigation or determination by the Board or the
board of directors of the Bank, at Executive’s request the Company will use its
best efforts to cause the investigation to be made (at the Company’s expense)
and to have the relevant board reach a determination as soon as reasonably
possible. For the avoidance of doubt, this Section 15 does not limit any
indemnification, advancement and similar obligations the Company or the Bank may
have to Executive under their respective constituent documents, which shall
apply in accordance with their terms.

16. 409A Compliance. Notwithstanding any other provision in this Agreement,
Bank, Company and Executive intend for this Agreement to comply in all respects
with the provisions of Section 409A of the Code and Treasury Regulations and
other guidance issued thereunder. Each provision and term of this Agreement
should be interpreted accordingly. If any provision or term of this Agreement
would be prohibited by or be inconsistent with Section 409A of the Code, then
such provision shall be deemed to be conformed to comply with Section 409A of
the Code or, if it is not possible to conform the provision to comply with
Section 409A, such provision shall be null and void to the extent, and only to
the extent, required for this Agreement to be in compliance with Section 409A of
the Code without affecting the remainder of this Agreement.

17. No Mitigation. Executive shall not be required to mitigate the amount of any
payments provided pursuant to this Agreement, whether by seeking employment or
otherwise; nor shall the amount of any payment or benefit due under this
Agreement be set-off in any manner, or reduced by any compensation or benefit
that Executive earns after his discharge.



--------------------------------------------------------------------------------

18. Dispute Costs. The Company shall indemnify, hold harmless, and defend
Executive against reasonable costs, including legal fees, incurred by him in
conjunction with or arising out of any action, suit or proceeding in which
Executive may be involved, as a result of Executive’s efforts, in good faith, to
defend or enforce the terms of this Agreement, so long as Executive
substantially prevails in such action, suit or proceeding; provided, however,
that indemnification shall not be provided to the extent Executive is found to
not have acted in good faith in bringing or defending the relevant action
pursuant to a judgment, decree or order of a court of competent jurisdiction or
of an arbitrator in an arbitration proceeding. In addition, to the extent
permitted by law, the Company will advance or reimburse any expenses, including
reasonable attorney’s fees, Executive incurs in investigating, defending or
bringing any actual or threatened action, suit or proceeding for which Executive
may be entitled to indemnification under this Section 18 Executive agrees to
repay any expenses paid or reimbursed by the Company if it is ultimately
determined that Executive is not legally entitled to be indemnified by the
Company. The determination of whether Executive shall have failed to act in good
faith and is therefore not entitled to such indemnification, shall be made by
the court or arbitrator, as applicable. The Company will pay directly or
reimburse Executive for all attorneys and advisors fees incurred by him in
connection with the negotiation, preparation and execution of this Agreement and
other related documents.

19. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
Executive to continued employment with the Company or its subsidiaries, and if
Executive’s employment shall terminate before a Change in Control, Executive
shall have no further rights under this Agreement (except as may be otherwise
specifically provided in Section 3).

20. Full Settlement; Resolution of Disputes.

(a) The Company’s obligation to make any payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall be in lieu and in full
settlement of all other severance payments to Executive under any other
severance or employment agreement between Executive and the Company.

(b) Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in White Plains, New York
by three arbitrators in accordance with the commercial arbitration rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

21. Regulatory Compliance. Notwithstanding anything herein contained to the
contrary, (i) any payments to the Executive by the Bank, whether pursuant to
this Agreement or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1828(k) and the regulations promulgated thereunder in 12 C.F.R. Part 359
and (ii) payments contemplated to be made by the Bank pursuant to this Agreement
shall not be immediately payable to the extent such payments are barred or
prohibited by an action or order issued by the Office of the Comptroller of the
Currency or the Federal Deposit Insurance Corporation.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

HUDSON VALLEY BANK, N.A By:   LOGO [g755023ex10_20pg013a.jpg]  

 

  Name:   Craig S. Thompson   Title   Director & Compensation Committee Chairman
HUDSON VALLEY HOLDING CORP. By:   LOGO [g755023ex10_20pg013b.jpg]  

 

  Name:   Craig S. Thompson   Title   Director & Compensation Committee Chairman
EXECUTIVE LOGO [g755023ex10_20pg013c.jpg]

 

Name:   Michael E. Finn